Case 1:21-mj-00177-ZMF Document1 Filed 01/27/21 Page 1of1

AO 238 (Rev, 03/11) Arrest Warrant and Notice Before Arrest /o G . a 572 oO

UNITED STATES DISTRICT COURT

for the

EASTERN DISTRICT OF VIRGINIA
CM/ECF Case No. 1:18-PO-02079-TCB

 

 

 

 

 

 

 

 

 

United States of America ) Location Code(s)/Violation Number(s) | Violation Date(s)
v. EV88 7522636 07/13/2018
MORGAN, ERNEST L ) Ev8s 7522635
301 N RIPLEY ST 818 ) Offense(s) Amount Due
| ) [DRIVING WHILE APPEARANCE
SUSPENDED OR REVOKED REQUIRED
ALEXANDRIA, VA 22304
ee po _ ) FAIL TO STOP AT STOP SIGN
Defendant )
ARREST WARRANT
Case: 1:21-mj-00177
Assigned To : Faruqui, Zia M.
Assign. Date : 1/28/2021
To: Any authorized law enforcement officer Description: Rule 5 Arrest Warrant

There is probable cause to issue this warrant for the arrest of the person identified above.

YOU ARE COMMANDED to arrest and bring this defendant before the nearest avdilabls United | States
magistrate judge without unnecessary delay to answer to these charge(s).

=
ae mi oo m—

 

t a a Y
If the defendant has paid the amount due, you may return this warrant unexecuted. an ES ci
, 3
<6 da ais
el ermapeeneemeselliin meas
heresa Carroll Buchanai.> ek
/ = ite eles Magistratedudge . =
Date and time issued: Te [(8 \pL08 pe _ ft _
Judge's Signature Qo

HON THERESA C BUCHANAN

Return

ie Soya  Aeyandeia VA |

Executed by the arrest of the defendant.

 

Bas os ee ess]
ee 7 27/0 AOD| Washing or De,
Name: ee aldwell Title: feo District: b/DC
Date: Ips / 20 On| ___ Signature: —=— 354

e-
